DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Remarks 
	The limitation of “upright segment” is confusing because as shown in Applicant’s Figure 1A, it is continuous with the base, while the word “segment” is defined as “one of the parts into which something naturally separates or is divided.  There appears to be no division or separation between the “upright segment” and the base.  For purposes of examination, “segment” will be interpreted as “portion”.

Claim Objections
	Claim 1 recites “a sticking element substantially at a merging point between the base and the upright segment”.  There is no “merging point”, because the base and the upright segment are continuous.  It is noted that this phrasing is also used in the specification.  A point is defined as “a definite position”.  Examiner suggests amending “merging point” to be “merging area”, and will be interpreting “merging point” as “merging area” for purposes of examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 (and claims 2-3, 10, 13, 15-20, and 23-24 through dependency) are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant asserts in the “Response to Examiner’s Remarks” section of their arguments that the word “rod” indeed means stick-like or something slender and elongated, which fits element 106.  However, Applicant’s amended claim 1 includes the limitations “at least two curved rods defining a base and an upright segment” and that the base “is provided with a sticking element substantially at a merging point between the base and the upright segment”.  Looking at Applicant’s Figure 1A, the sticking element (1072) claimed is part of a plate which is underneath rod 106.  The sticking elements are not part of the base (which is part of rod 106) or any part of the rod 106.  The newly added limitation is new matter, since it does not appear to be in accordance with Applicant’s drawings.








The following is a quotation of 35 U.S.C. 112(b):

	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 (and claims 2-3, 10, 13, 15-20, and 23-24 through dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Applicant asserts in the “Response to Examiner’s Remarks” section of their arguments that the word “rod” indeed means stick-like or something slender and elongated, which fits element 106.  However, Applicant’s amended claim 1 includes the limitations “at least two curved rods defining a base and an upright segment” and that the base “is provided with a sticking element substantially at a merging point between the base and the upright segment”.  Looking at Applicant’s Figure 1A, the sticking element (1072) claimed is part of a plate which is underneath rod 106.  The sticking elements are not part of the base (which is part of rod 106) or any part of the rod 106.  Applicant’s “rod” as claimed appears to include tube 106 and the plate underneath with sticking elements.  For the purposes of examination, the word “rod” will also not have the standard, conventional meaning of stick-like or something slender and elongate, and can comprise multiple elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN 106468049 A (hereinafter will be referred to as CN ‘049).
	Regarding claim 1, CN ‘049 teaches a plurality of barrier units that form a rolling barrier system for eliminating movement of a vehicle attempting to cross the rolling barrier system, each barrier unit comprising:
	at least two curved rods (1+2+unnumbered curved gusset is each rod; Figure 2) defining a base and an upright segment, wherein the base is placed on a surface and is provided with a sticking element (6; Figure 1) substantially at a merging point between the base and the upright segment;
	an edge (bottom edge of 1 distal from the end connecting to 2) of the at least two curved rods to be placed on a surface;
	and at least one bar or a plate (7; Figure 2) connecting the at least two curved rods one to the other, wherein once impacted by the vehicle, the barrier system is configured to roll beneath the vehicle while the edges of the barrier units are lifted and imbedded in a bottom of the vehicle to lift the vehicle and the sticking elements are imbedded in the surface (5th paragraph on second page of English translation).
	Regarding claim 2, the vehicle is a heavy vehicle (compared to other vehicles such as a wheelchair or motorcycle).
	Regarding claim 3, the edge to be positioned on the surface (bottom edge of 1 distal from the end connecting to 2) is part of the base, and the upright segment that is connected to the base is configured to impact the vehicle attempting to cross the barrier unit (upright segment 2 has spikes 4 to damage the vehicle attempting to cross the barrier unit).
	Regarding claim 10, the edge (bottom edge of 1 distal from the end connecting to 2) is sharp.
	Regarding claim 15, at least two barrier units are configured to connect one to the other (Figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CN ‘049 as applied to claim 1 above, in view of Whitford, US 8,215,866 B2.
	Regarding claim 13, while CN ‘049 fails to disclose at least one additional sticking element protruding from the upright segment and configured to be imbedded in the surface on which the barrier stands when the barrier unit rolls, Whitford teaches a rolling barrier unit and discloses a pivot that penetrates the ground and an additional sticking element (5) protruding from an upright portion of the barrier unit engages and penetrates the ground if the rolling barrier unit rolls back further (column 10 lines 12-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify CN ‘049’s each of the plurality of barrier units to provide at least one additional sticking element protruding from the upright segment in view of Whitford’s disclosure to be able to penetrate the ground if the plurality of barrier units rolls back further.
	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘049 as applied to claim 1 above, in view of Pugh, GB 2 178 094 A.
	Regarding claim 16, CN ‘049 further discloses a connector configured to connect the barrier units one to the other (Figure 2).  While CN ‘049 fails to disclose each of the barrier units comprising at least one receiving hole, Pugh teaches a barrier and discloses barrier units that each have receiving holes (unnumbered, into which connectors 4 are inserted; Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the connection of CN ‘049 such that each of the barrier units comprise at least one receiving hole to receive the connector configured to connector the barrier units one to the other in view of Pugh’s disclosure as an alternate way to connect barrier units.
	Regarding claim 17, the resulting combination includes the connector being a strengthening bar configured to be inserted into corresponding receiving holes of barrier units, thereby connecting the barrier units.
	Regarding claim 18, Pugh further discloses that the receiving hole is configured to accommodate a fastener (7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the connection of the resulting combination to further have the receiving hole be configured to accommodate a fastener for connecting the connector to the barrier unit in view of Pugh’s disclosure to maintain the connector in place.
	Regarding claim 19, the resulting combination includes the connector being a rigid connector.
	Regarding claim 20, CN ‘049 further discloses that the connector can be any suitable component such as a rod, a chain, a net, or the like (last paragraph on page 1 of English translation).  It would have been obvious to one of ordinary skill in the art to modify the connector to be a flexible connector such as a chain or net since it is explicitly suggested by CN ‘049.
	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over CN ‘049 in view of Pugh as applied to claim 16 above, further in view of CN 106351146 A (hereinafter will be referred to as CN ‘146).
	Regarding claim 23, while the resulting combination fails to disclose the connector being a
crossed rigid connector, CN ‘146 teaches a barrier with a crossed rigid connector (3; Figure 1). It would
have been obvious to one of ordinary skill in the art to modify the connector of the resulting
combination to be a crossed rigid connector based on design choice in view of CN ‘146 as a known alternate type of connector.
	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over CN ‘049 in view of Pugh as applied to claim 16 above, further in view of Stacey, US 5,039,066.
	Regarding claim 24, while the resulting combination fails to disclose the connector being a
crossed flexible connector, Stacey teaches a barrier with a crossed flexible connector (ropes 17, 18;
Figure 2B) and discloses that crossing between the posts provides better restraint (column 4 lines 40-
41).  It would have been obvious to one of ordinary skill in the art to modify the connector of the
resulting combination to be a crossed flexible connector in view of Stacey’s disclosure to provide better
restraint between two barrier units.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 10, 13, 15-20, and 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner had previously relied on CN ‘049 for a folding embodiment; that embodiment is no longer relied upon in the rejection above.  Any arguments about folding or a pivotal connection are moot since that embodiment is no longer relied upon.  Applicant argues that CN ‘049 has an L-shaped unit that is not like the claimed invention.  However, as stated above in the Remarks section and 112(a) and 112(b) rejections, it is not entirely clear what Applicant is trying to claim.  The elements of the invention are certainly not properly claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CZ 17319 U1 and CZ 17346 U1 are cited for the teaching of a rolling barrier that has spikes on upright segments configured to impact a vehicle attempting to cross the barrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671